Citation Nr: 1008257	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-21 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
February 2008.  A statement of the case was issued in June 
2008, and a substantive appeal was received in July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to an increased rating 
for bilateral hearing loss, currently evaluated as 20 percent 
disabling.  Subsequent to the October 2007 VA audiological 
examination, the Veteran submitted a statement that was 
received in February 2008 in which he reported that his 
hearing had worsened.  In support of his claim, he noted that 
he was now required to wear hearing aids.  In light of the 
Veteran's assertion that his disability has undergone a 
further increase in severity since the most recent 
examination, another VA examination is appropriate. 
VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
audiological examination to ascertain the 
current severity of his service-connected 
bilateral hearing loss.    

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of entitlement to an increased 
rating for bilateral hearing loss, 
currently evaluated as 20 percent 
disabling.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


